FILED
                                                                                April 14, 2022
                                                                               EDYTHE NASH GAISER, CLERK

                             STATE OF WEST VIRGINIA                            SUPREME COURT OF APPEALS
                                                                                   OF WEST VIRGINIA
                           SUPREME COURT OF APPEALS


In re K.R., N.R., and S.R.

No. 21-0955 (Raleigh County 20-JA-069, 20-JA-070, and 20-JA-071)



                              MEMORANDUM DECISION


       Petitioner Mother B.R., by counsel Latachia Miller, appeals the Circuit Court of Raleigh
County’s October 28, 2021, order terminating her parental rights to K.R., N.R., and S.R. 1 The
West Virginia Department of Health and Human Resources (“DHHR”), by counsel Patrick
Morrisey and Katherine A. Campbell, filed a response in support of the circuit court’s order. The
guardian ad litem (“guardian”), Todd A. Kirby, filed a response on the children’s behalf in
support of the circuit court’s order. On appeal, petitioner argues that the circuit court erred in
terminating her parental rights and failing to consider less-restrictive dispositional alternatives.

        This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision affirming the circuit court’s order is appropriate under Rule 21
of the Rules of Appellate Procedure.

        Prior to the instant proceedings, the DHHR removed the children from petitioner’s
custody due to allegations of mental and emotional injury and a failure to supply necessary
shelter for the children in May of 2019. Petitioner was granted and completed an improvement
period. As a result, the children were returned to her custody in March of 2020.

        In May of 2020, the DHHR filed a child abuse and neglect petition alleging that
petitioner admitted to abusing methamphetamine and permitting other methamphetamine users to
supervise her children. The DHHR alleged that petitioner’s home contained drug paraphernalia

       1
        Consistent with our long-standing practice in cases with sensitive facts, we use initials
where necessary to protect the identities of those involved in this case. See In re K.H., 235 W.
Va. 254, 773 S.E.2d 20 (2015); Melinda H. v. William R. II, 230 W. Va. 731, 742 S.E.2d 419
(2013); State v. Brandon B., 218 W. Va. 324, 624 S.E.2d 761 (2005); State v. Edward Charles
L., 183 W. Va. 641, 398 S.E.2d 123 (1990).



                                                 1
that was in reach of the children, who were all three years old or younger at the time the petition
was filed. The DHHR implemented an in-home safety plan, utilizing petitioner’s relatives to
perform daily check-ins on petitioner and the children. Within a week of the implementation of
that plan, the DHHR received a report that petitioner’s ex-boyfriend was arrested at petitioner’s
home. Petitioner admitted that she lied to law enforcement, falsely stating that she did not know
whether her ex-boyfriend was in her apartment. Petitioner stated that the children were asleep in
their bedroom when her ex-boyfriend locked himself in their room, where he was later arrested.
Further, petitioner stated that she could not keep her children safe due to her drug use and
requested the children be removed from her custody. When the DHHR removed the children
from petitioner’s custody, they were dressed in clothes that were “substantially too small” and
their faces, hands, and feet were stained “with what appeared to be dirt and food.” Petitioner
waived her preliminary hearing.

        The circuit court held an adjudicatory hearing in July of 2020, during which petitioner
stipulated to the allegations of unsuitable housing and substance abuse that resulted in the threat
of harm to her children. The circuit court adjudicated petitioner as an abusing parent and the
children as neglected children. Petitioner moved for a post-adjudicatory improvement period,
which the circuit court granted. As terms for her improvement period, petitioner agreed to
participate in adult life skills and parenting classes, an inpatient substance abuse treatment
program, random drug screenings, and a parental fitness evaluation. Petitioner’s family case plan
also required her to maintain suitable housing and gainful employment.

        Over the next several months, petitioner substantially complied with the terms of her
improvement period. Petitioner was granted a three-month extension to her post-adjudicatory
improvement period in December of 2020, and she completed a twenty-eight-day inpatient
substance abuse treatment program in January of 2021. In March of 2021, the circuit court heard
evidence that petitioner continued to substantially comply with the terms of her improvement
period. Finally, in May of 2021, the circuit court extended petitioner’s improvement period an
additional forty-five days, with an expectation that the children would be reunified with her
during this time period.

        However, in July of 2021, the DHHR noted some concerning behavior, suspended
reunification with petitioner, and informed the court that it intended to file an amended petition
with new allegations. The amended petition, filed in August of 2021, alleged that the DHHR
received a referral that N.R. returned from a weekend visit with petitioner to his foster home
with bruises. The referral stated that K.R. observed petitioner’s boyfriend, J.H., spank N.R. as
discipline. According to the DHHR, both petitioner and J.H. admitted to spanking N.R. but did
not believe the spanking caused the bruising. The children were forensically interviewed and did
not disclose any information regarding the bruising. However, the forensic interviewer expressed
concerns with the children’s hesitation while answering questions.

        The circuit court convened for a hearing in September of 2021. Petitioner did not appear,
but counsel represented her. The DHHR reported that petitioner had not participated in random
drug screening or visitations with the children since the July of 2021 hearing. Further, the DHHR
reported that petitioner was not responding to attempted contacts from the service providers. The
circuit court continued the hearing.

                                                2
        The circuit court held the final dispositional hearing in October of 2021. Petitioner did
not appear, but counsel represented her. The DHHR reported that it had had no contact with
petitioner since the July of 2021 hearing. Petitioner had not submitted to a random drug screen
since June 22, 2021, and she had not participated in any supervised visitation since July of 2021.
Petitioner’s counsel proffered that petitioner had not been in contact with her, despite multiple
attempts to reach her.

        Ultimately, the circuit court found that petitioner had notice of the hearings and absented
herself from the proceedings. It found that petitioner failed to maintain contact with the DHHR,
her counsel, and the guardian. The court further found that the DHHR proved by clear and
convincing evidence that petitioner demonstrated an intent to abandon her responsibilities as a
parent to the children and that there was no reasonable likelihood that the conditions of neglect
or abuse could be substantially corrected in the near future. The circuit court concluded that there
was no less restrictive alternative to termination of petitioner’s parental rights and that
termination of her rights was in the children’s best interests. Accordingly, the circuit court
terminated petitioner’s parental rights to the children by its October 28, 2021, order. Petitioner
now appeals that order. 2

       The Court has previously held:

               “Although conclusions of law reached by a circuit court are subject to de
       novo review, when an action, such as an abuse and neglect case, is tried upon the
       facts without a jury, the circuit court shall make a determination based upon the
       evidence and shall make findings of fact and conclusions of law as to whether
       such child is abused or neglected. These findings shall not be set aside by a
       reviewing court unless clearly erroneous. A finding is clearly erroneous when,
       although there is evidence to support the finding, the reviewing court on the entire
       evidence is left with the definite and firm conviction that a mistake has been
       committed. However, a reviewing court may not overturn a finding simply
       because it would have decided the case differently, and it must affirm a finding if
       the circuit court’s account of the evidence is plausible in light of the record
       viewed in its entirety.” Syl. Pt. 1, In Interest of Tiffany Marie S., 196 W.Va. 223,
       470 S.E.2d 177 (1996).

Syl. Pt. 1, In re Cecil T., 228 W. Va. 89, 717 S.E.2d 873 (2011).

       On appeal, petitioner argues that the circuit court erred in terminating her parental rights
because the evidence shows that there was a reasonable likelihood that she could substantially
correct the conditions of neglect and abuse in the near future. She argues that she made


       2
        The fathers’ respective parental rights have been terminated. According to the parties,
the permanency plan for the children is adoption in their current foster placement.




                                                 3
substantial progress during the proceedings by completing a substance abuse treatment program,
participating in parenting classes, attending her parental fitness evaluation, and remaining
substance free. Petitioner asserts that she was likely to reunify with the children until the DHHR
moved to file an amended petition regarding possible physical abuse of the children. Petitioner
makes the unsupported assertion that these allegations “could have been a successful attempt by
the foster placement to keep the children with them.” Petitioner places full blame of her sudden
absence in the proceedings on the DHHR filing the amended child abuse and neglect petition.
We find petitioner’s arguments unpersuasive.

        Pursuant to West Virginia Code § 49-4-604(c)(6), a circuit court may terminate a parent’s
parental rights upon finding that “there is no reasonable likelihood that the conditions of neglect
or abuse can be substantially corrected in the near future” and that termination is necessary for
the welfare of the children. West Virginia Code § 49-4-604(d)(4) provides that there is no
reasonable likelihood that the conditions of neglect or abuse can be substantially corrected when
the abusing adult has “abandoned the child[ren].” “Abandonment” is defined as “any conduct
that demonstrates the settled purpose to forego the duties and parental responsibilities to the
child[ren].” W. Va. Code § 49-1-201.

        Here, the evidence supports a finding that petitioner abandoned the children in the
DHHR’s custody. From July of 2021 through October of 2021, petitioner had no contact with the
DHHR and did not participate in any reunification services, including visitation with the
children. After July of 2021, there is no evidence that petitioner inquired about the children’s
wellbeing while in the DHHR’s care or requested any contact with the children. The circuit court
found that petitioner demonstrated an intent to abandon her responsibilities to the children, and,
upon our review, that finding is fully supported by the record. Therefore, the circuit court did not
err in finding that there was no reasonable likelihood that the conditions of neglect and abuse
could be substantially corrected in the near future.

         Petitioner also argues that the circuit court erred in failing to consider a less-restrictive
dispositional alternative. However, we note that the court found that termination was the least
restrictive dispositional alternative. By all accounts, petitioner absented herself from the
proceedings below without explanation or any cause to believe that she would return. A less-
restrictive dispositional alternative would have delayed permanency for these children, perhaps
even indefinitely, for a parent that was not willing to provide the children any support. Moreover,
we have held that

                “[t]ermination of parental rights, the most drastic remedy under the
       statutory provision covering the disposition of neglected children, [West Virginia
       Code § 49-4-604] . . . may be employed without the use of intervening less
       restrictive alternatives when it is found that there is no reasonable likelihood
       under [West Virginia Code § 49-4-604(d)] . . . that conditions of neglect or abuse
       can be substantially corrected.” Syllabus point 2, In re R.J.M., 164 W.Va. 496,
       266 S.E.2d 114 (1980).

Syl. Pt. 5, In re Kristin Y., 227 W. Va. 558, 712 S.E.2d 55 (2011). Because the circuit court
correctly found that there was no reasonable likelihood that the conditions of neglect or abuse

                                                  4
could be substantially corrected in the near future, it was within its discretion to terminate
petitioner’s parental rights to the children. Petitioner is entitled to no relief in this regard.

      For the foregoing reasons, we find no error in the decision of the circuit court, and its
October 28, 2021, order is hereby affirmed.

                                                                                       Affirmed.

ISSUED: April 14, 2022


CONCURRED IN BY:

Chief Justice John A. Hutchison
Justice Elizabeth D. Walker
Justice Tim Armstead
Justice William R. Wooton
Justice Alan D. Moats sitting by temporary assignment




                                               5